Order entered February 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01325-CV

                      JOHN H. CARNEY & ASSOCIATES, Appellant

                                                V.

             OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-02253

                                           ORDER
       We GRANT court reporter Antionette Reagor’s request for extension of time to file the

record and ORDER the record be filed no later than February 25, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE